Title: From George Washington to Jean-Baptiste Donatien de Vimeur, comte de Rochambeau, 4 November 1780
From: Washington, George
To: Rochambeau, Jean-Baptiste Donatien de Vimeur, comte de


                        
                            Sir
                            Head Quarters Prackness Novembr 4th 1780
                        
                        I have had the honor of receiving your several letters of the 23d, 27th & 29th. I am happy to hear
                            that the Frigate and our friend have taken their departure under such favourable auspices. I join with you in the warmest
                            wishes for their safety and expedition.
                        By recent advices there appears to be a large fleet of transports &ca appearing at New York to sail—and it is added another embarkation of troops is getting ready. It is also said, Rodney is preparing to sail to the West
                            Indies with the greater part of his fleet—and is to detach two ships the Terrible and Sandwich, to convoy a homeward bound
                            European fleet so soon as the cork fleet arrives.
                        The New York paper mentions the bringing in a prize, that gives an account of the arrival of the last
                            detachment in Chespeak Bay. I have the honor to be With perfect esteem Your Excellency’s Most Obedt humble servt
                        
                            Go: Washington
                        
                    